Citation Nr: 0018697	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-07 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed 
gastrointestinal condition.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972 and from September 1990 to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 rating decision of the RO.  

The Board notes that in correspondence received by the RO in 
December 1999, the veteran appeared to assert claims of 
service connection for muscular and joint aches, leg cramps 
and a sleep disorder.  As these claims have not been 
developed for appellate review, they are referred to the RO 
for appropriate action.  



REMAND

The veteran contends that he suffers from a gastrointestinal 
condition as a result of his military service.  The veteran 
testified at a hearing at the RO in July 1999 that he first 
began to experience problems with his gastrointestinal tract 
approximately 3 years after he returned from Vietnam.  At 
that time, he sought treatment from a private physician.  
Copies of these records are not associated with the veteran's 
claims file.  

The veteran further stated that when he was called up to 
serve in the Persian Gulf War he was given a medication which 
aggravated his stomach condition.  His symptoms included 
those of dizziness, nausea and weakness to the extent that he 
had to be taken to the hospital for treatment.  

The VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim which is not well 
grounded.  Boeck v. Brown, 6 Vet. App. 14 (1993) and Grivois 
v. Brown, 6 Vet. App. 136 (1994).  However, if the claimant's 
application for benefits is incomplete, the VA shall notify 
him of the evidence necessary to complete the application.  
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2000).  

An application is incomplete if the VA is put on notice of 
the likely existence of competent medical evidence that 
would, if true, be relevant to, indeed necessary for, a full 
and fair adjudication of an appellant's claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

As noted hereinabove, the evidence currently associated with 
the claims file indicates that the veteran received treatment 
for his stomach condition in relative proximity to his 
discharge from service from a private physician, Dr. John 
Wilson.  Hence, additional steps should be taken to attempt 
to obtain complete medical records.  

Furthermore, the veteran is hereby notified that preliminary 
review indicates that the "evidence necessary to complete 
the application" is medical evidence to support his stated 
position that he currently has a gastrointestinal condition 
due to disease or injury which was incurred in or aggravated 
by service.  

Finally, the Board notes that, in prior rating decisions 
issued by the RO, reference is made to review of the 
veteran's service medical records; however, copies of the 
veteran's service medical records from the periods of service 
are not now associated with the claims folder.  

Consequently, efforts should be made to rectify this 
situation, and, if necessary, the RO should attempt to secure 
the veteran's missing service medical records through 
official channels.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
gastrointestinal condition since service.  
The veteran in this regard must be 
instructed to submit any medical evidence 
which tends to support his assertion that 
he suffers from a gastrointestinal 
disability due to disease or injury which 
was incurred in or aggravated by service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The RO then should take appropriate 
steps in order to attempt to secure the 
veteran's service medical records for 
both periods of service, through official 
channels if necessary, and associate them 
with the claims folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  If it 
is determined that the claim of service 
connection for a gastrointestinal 
condition is well grounded, then the RO 
should undertake all appropriate 
development, including affording the 
veteran a VA medical examination.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


